Exhibit 10.2

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this "Agreement"), dated as of January 26, 2011, is
between Global Earth Energy, Inc., a Nevada corporation (the "Company") and
Spiros Sinnis ("Consultant").

Recitals


The Company wishes to engage Consultant to provide advice on, and Consultant has
agreed to provide such services on an exclusive basis to the company upon the
terms and conditions hereinafter set out.

NOW IT IS HEREBY AGREED by and between the parties hereto as follows:

1. The Services. In consideration of the shares issuable to Consultant pursuant
to the terms and conditions hereinafter contained, Consultant hereby agrees that
it will provide to Company the services set forth in Section 2 hereof (such
services being hereinafter collectively called the "Services").

2. Scope of the Services. Consultant will act as the strategic transaction
Consultant to Company, subject to extension by mutual agreement in writing.
Consultant will:

(A) together with other professional advisers of Consultant, provide Company
with assistance in acquiring a joint venture with LifeCyle, a illinois company
(the "Acquisition");

(B) provide financial data and models to Company's management and board of
directors in connection with such Acquisition;

(C) regularly report on the status of the Services Consultant is providing to
Company;

(D) Assist with Company's due diligence with respect to the Acquisition; and

(E) Perform additional Services related to the foregoing.

3. Basis of Remuneration. Contingent upon the completion of the Acquisition,
Company will issue Consultant 6,000,000  ordinary shares of Company, US$0.001
par value per share (the "Shares"), which shares shall be issued pursuant to a
registration statement on Form S-8 filed by Company with the Securities and
Exchange Commission, provided that: (I) Consultant shall be solely responsible
for all tax returns and payments required to be filed with or made to any
federal, state or local tax authority with respect to Consultant's performance
of the Services pursuant to this Agreement, (ii) Consultant agrees to accept
exclusive liability for complying with all applicable federal, state and local
laws governing self-employed individuals, including, without limitation,
obligations such as the payment of taxes, social security, disability and other
contributions based on the transactions contemplated by this Agreement, (iii)
Consultant hereby agrees to indemnify, hold harmless and defend Company from and
against any and all such taxes and contributions, as well as any penalties and
interest arising therefrom, and (iv) All the reasonable and undisputed expenses
incurred, such as transportation, mail, copy and fax charges, etc., shall be
reimbursed to Consultant by Company within 30 days of receipt of the related
invoices.





1



4. Undertakings and Acknowledgment.

(A) Company will not enter into any agreement, commitment or understanding
(whether legally binding or not) with any person which may directly or
indirectly affect or be relevant in connection with the Services without
previously informing Consultant.

(B) Company or any of its affiliates will not publish, or arrange for the
publication of, any document or announcement in relation to or having any
material effect on the Services, without the prior consent of Consultant.

(C) Each party agrees that any advice, written or oral, provided by Consultant
to Company and any information, written or oral, provided by Company to
Consultant pursuant to this Agreement, will be solely for the purpose of and in
connection with the Services and is not to be used, circulated, quoted or
otherwise referred to or publicly filed or disclosed for any other purpose,
except in each case with the provider's prior written consent.

(D) Consultant shall comply with any applicable legal or regulatory
requirements.

5. Confidentiality. Consultant undertakes to keep confidential any information
which is provided to it by Company and which is not publicly available and not
to disclose such information to third parties, otherwise than in accordance with
the Company's prior written instructions. Consultant agrees not to use any
information which is provided to it by Company other than in connection with
Consultant's performance of the Services unless expressly authorized in writing
by Company. Disclosure will be permitted as required by law or any relevant
regulatory authority and Consultant shall to the extent required by law or any
relevant authority, be entitled to disclose any information known to Consultant,
and/or to produce any documents, relating to the Company's business or affairs.
Where possible, before making any required disclosure, Consultant will use best
efforts to notify Company to provide the opportunity for Company to contest such
disclosure by lawful means.

6. Indemnity. Company shall indemnify Consultant against all claims, actions,
proceedings, investigations, demands, judgments and awards (together "Claims")
which may be instituted, made, threatened or alleged against or otherwise
involve Consultant, and against all losses, liabilities, damages, costs, charges
and expenses (together "Losses") which may be suffered or incurred by
Consultant, in connection with or arising out of the Services rendered or duties
performed by Consultant under this Agreement except where the Claims and Losses
have arisen as a result of gross negligence or willful misconduct of Consultant
or of Consultant's professional advisors or agents.

7. Term. This Agreement, unless renewed or extended in writing by another
parties, shall expire 12 MONTHS from the date hereof.







2







8. General. Entire Agreement and Amendments. This Agreement is the entire
agreement between the parties and supersedes all earlier and simultaneous
agreements regarding the subject matter. This Agreement may be amended only in a
written document, signed by both parties. Independent Contractors, Third Party
Beneficiaries, and Subcontractors.  The parties acknowledge that they are
independent contractors under this Agreement, and except if expressly stated
otherwise, none of the parties, nor any of their employees or agents, has the
power or authority to bind or obligate another party.  Except if expressly
stated, no third party is a beneficiary of this Agreement. Governing Law and
Forum.  All claims regarding this Agreement are governed by and construed in
accordance with the laws of Nevada, applicable to contracts wholly made and
performed in such jurisdiction, except for any choice or conflict of law
principles, and must be litigated in Hanover County, North Carolina, regardless
of the inconvenience of the forum, except that a party may seek temporary
injunctive relief in any venue of its choosing.  Assignment.  This Agreement
binds and inures to the benefit of the parties' successors and assigns. This
Agreement is not assignable, delegable, sublicenseable or otherwise transferable
by Consultant in whole or in part without the prior written consent of Company.
Any transfer, assignment, delegation or sublicense by Consultant without such
consent is invalid. No Waivers, Cumulative Remedies.  A party's failure to
insist upon strict performance of any provision of this Agreement is not a
waiver of any of its rights under this Agreement. Except if expressly stated
otherwise, all remedies under this Agreement, at law or in equity, are
cumulative and nonexclusive.  Severability.  If any portion of this Agreement is
held to be unenforceable, the unenforceable portion must be construed as nearly
as possible to reflect the original intent of the parties, the remaining
portions remain in full force and effect, and the unenforceable portion remains
enforceable in all other contexts and jurisdictions.  Notices.  All notices,
including notices of address changes, under this Agreement must be sent by
registered or certified mail or by overnight commercial delivery to the address
set forth in this Agreement by each party.  Captions and Plural Terms.  All
captions are for purposes of convenience only and are not to be used in
interpretation or enforcement of this Agreement.  Terms defined in the singular
have the same meaning in the plural and vice versa.


IN WITNESS WHEREOF, the parties execute this Agreement. Each person who signs
this Agreement below represents that such person is fully authorized to sign
this Agreement on behalf of the applicable party.




COMPANY

By: _________________________________
Print Name: ___________________________
Title: ________________________________

CONSULTANT

By: _________________________________
Print Name: ___________________________
Title: ________________________________





3


